 

Case 2:18-cr-00474-GJP Document1 Filed 10/09/18 Page 1 of 6

AO 91 (Rev. 11/11) Criminal Complaint (approved by AUSA Megan Curran) =a 4 [raed

UNITED STATES DISTRICT COURT
for the

Eastern District of Pennsylvania

 

 

 

 

United States of America )
Vv. )

TERRON MASON MOORE )  CaseNo. ¢g~ ISGol]
)
)
)
)

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of Oct. 18, 2015 toAug. 14,2018 __ in the county of Philadelphia __ in the
Eastern District of Pennsylvania , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 1341 Mail fraud by knowingly and willfully participating in a scheme or artifice to

defraud, and used or caused to be used the Postal Service or any private or
commercial carrier in furtherance of the scheme to defraud.

18 U.S.C. 1028A(a)(1) Aggravated Identity Theft by knowingly and without lawful authority used a
means of identification of another person, that is the name and birth date of M.M.
and social security number xxx-xx-3671, assigned to M.M., during and in relation
to mail fraud.

This criminal complaint is based on these facts:
See attached Affidavit, which is incorporated by reference herein.

™ Continued on the attached sheet.
Complainant's signature

Michael Forman, Special Agent, U.S.-DOL/ OIG
Printed name and title

 

Sworn to before me and signed in my presence.

Date: (6\2 \ x
Judge's signature
City and state: Q\e \ Pa. Sx Adyar 8 PART YJ SWa-

Printed name 5 aa title

 
Case 2:18-cr-00474-GJP Document 1 Filed 10/09/18 Page 2 of 6

AFFIDAVIT
I, Michael Forman, being duly sworn, depose and say:
Introduction

‘a I am a Special Agent with the United States Department of Labor, Office of Inspector
General (USDOL-OIG), at Philadelphia, Pennsylvania and have been so employed since 2009. I
served as a Special Agent with the Social Security Administration, Office of Inspector General (SSA-
OIG), from 2004 to 2009. I have approximately 14 years of law enforcement experience at the Federal
level. As a USDOL Special Agent, my responsibilities and experience include investigating
violations and fraud within programs sponsored by the USDOL, including theft of government funds.

Zs I make this affidavit in support of an application for a criminal complaint and arrest
warrant for TERRON MASON MOORE, for violations of 18 U.S.C. §1341, mail fraud, and 18
U.S.C, §1028A(a)(1), aggravated identity theft.

3. The statements contained herein are based, in part, on USDOL records and
information provided by other law enforcement personnel, including my co-case agents, U.S. Postal
Inspector Special Agent Brian Shannon and Social Security Administration, Office of the Inspector
General Special Agent Shon Sain, and individuals with knowledge of the alleged violations being
investigated. Because this affidavit is being submitted for the limited purpose of securing an arrest
warrant, I have not included each and every fact known to me concerning this investigation. ] have
set forth only the facts necessary to establish probable cause to believe that TERRON MASON
MOORE has committed violations of 18 U.S.C. § 1341 and 18 U.S.C. §1028A(a)(1).

Commonwealth of Pennsylvania, Unemployment Compensation Fund Fraud

4. The Federal-State unemployment compensation program was created by the Social
Security Act of 1935. The unemployment insurance program provides unemployment benefits to
eligible workers who are unemployed through no “fault” of their own (as determined under State
law) and meet other eligibility requirements of State law. Unemployment insurance payments are
intended to provide temporary financial assistance to unemployed workers who meet the
requirements of State law. Each State administers a separate unemployment insurance program
within guidelines established by Federal Law. The Pennsylvania Department of Labor and
Industry (“PADOL”) administers Pennsylvania’s unemployment insurance program on behalf of
the federal government (herein after referred to as “PA UC”). Eligibility for unemployment
insurance, benefit amounts, and the length of time, benefits are available is determined by the State
law under which unemployment insurance claims are established.

Se The Federal-State unemployment compensation (“UC”) program is funded by two
sources: a federal tax levied on employers, and a state tax also levied on employers. The federal
tax is used to fund a number of different unemployment compensation-related expenditures
including all federal and state administrative costs associated with unemployment compensation
programs, and the federal share of benefits paid under the Federal-State Extended Unemployment
Compensation Act of 1970. The state tax is used to fund the benefit payments for eligible
recipients.

1
Case 2:18-cr-00474-GJP Document1 Filed 10/09/18 Page 3 of 6

6. A person cannot receive UC in Pennsylvania unless the person is unemployed or
under-employed through no fault of his or her own and meets certain financial eligibility
requirements. UC is not available to self-employed individuals; individuals who are not able and
available to work; or individuals who are not eligible to work in the United States. In order to
receive UC, a person must submit a claim for UC and have that claim approved by PADOL. The
claimant must provide his or her name, mailing address, social security number, date of birth, last
employer’s name and address, and reason for separation. This application can be conducted solely
over the internet.

7. Once the initial application is approved, claimants must submit biweekly claims to
PADOL over the telephone or the internet in which they certify that: (i) they are still unemployed
or underemployed; (ii) if they are working, the amount of income earned; and (iii) they are able
and available to work. PADOL pays UC benefits via electronically depositing into checking or
savings accounts, sent to their homes via hard-copy check through the United States mail or
electronically deposited onto debit cards. During portions of the relevant time frame, funds were
electronically deposited onto debit cards issued by U.S. Bank. U.S. Bank’s corporate office is
located in St. Paul, Minnesota.

Mail Fraud

Title 18, United States Code, Section 1341, makes it a crime to knowingly and willfully
participate in a scheme or artifice to defraud and to use or cause to be used the Postal Service or
any private or commercial carrier in furtherance of the scheme to defraud.

Background of Investigation

8. On or about October 18, 2015, a PAUC claim was filed in the name of individual
M.M. utilizing his social security number XXX-XX-3671 and date of birth. The claim listed 228
N. Paxon Street, Philadelphia, PA as the residence. That address is located within the Eastern
District of Pennsylvania. The separating employer was a restaurant (herein after referred to as
“Restaurant A” located in Philadelphia, PA.

9. Individual M.M. revealed to investigators that he has never filed for UC benefits,
nor resided or associated with the Paxon address. He did confirm he currently worked for
Restaurant A and started working there in 2013.

10. I reviewed the PADOL records for the UC application filed for individual M.M.
These records revealed that funds were transmitted to the account for individual M.M. via both
hard-copy checks and electronic debit card provided through U.S. Bank. An internal audit of the
PA UC website captured the IP address utilized by the user of the PA UC website. In connection
with the claims filed for individual M.M., IP address 69.235.84.237 was used in connection with
the account activity for the UC claim for individual M.M.

11. I have reviewed records provided by Comcast, which indicate this IP address is
assigned to 887 N. 48" Street, Philadelphia, PA.

12. I reviewed U.S. Bank records for the debit card issued in the name of M.M. This
2
Case 2:18-cr-00474-GJP Document 1 Filed 10/09/18 Page 4 of 6

is a prepaid debit card onto which PA UC Benefit funds are electronically transferred. According
to bank records an account was created with U.S. Bank on February 26, 2018 utilizing the
identifiers of individual M.M. including his social security number, XXX-XX-3671 and date of
birth. This account listed 228 N. Paxon Street, Philadelphia, PA as the address where the debit
card should be mailed. Debit Card XXXX-XXXX-XXXX-3491 was established and mailed to 228
N. Paxon Street on February 28, 2018. The records revealed that the Commonwealth of
Pennsylvania, UC benefits Fund started electronic transfers of funds onto this card on February
28, 2018.

13. The following hard-copy checks were issued by the Commonwealth of
Pennsylvania Department of Treasury in Harrisburg, PA and placed into the United States mail:

 

 

 

 

 

 

 

 

 

 

 

 

Check No. | Issue Date | Name on _ | Address Mailed to Mailed from Amt. Deposit
Check Date

2998490 5/22/18 M.M. 228 N Paxon St Harrisburg, PA $1,094 | 5/29/18
Philadelphia, PA

3156185 6/5/18 M.M. 887 N 48" St Harrisburg, PA $1,094 | 6/18/18
Philadelphia PA’

3316493 6/19/18 M.M. 887 N 48" St Harrisburg, PA $1,094 | 6/21/18
Philadelphia PA

13689470 = | 7/17/18 M.M. 887 N 48" St Harrisburg, PA $1,094 | 8/22/18
Philadelphia PA

4091479 8/14/18 M.M. 887 N 48" St Harrisburg, PA $1,094 | 8/16/18
Philadelphia PA

 

 

 

14. Ihave reviewed TD Bank records for the deposit location of the above listed checks.
TD Bank records revealed that all of the checks were deposited into an account ending 7785, which
is an account solely controlled by TERRON MASON MOORE. His account information uses the
address 228 N. Paxon Street, Philadelphia, PA.

15. In addition to these records, I have reviewed surveillance footage captured by TD
Bank which depicts TERRON MASON MOORE depositing the PA UC benefit checks issued to
the name of individual M.M., into the account controlled by MOORE. All of these deposits
occurred within the Eastern District of Pennsylvania.

16. I have reviewed PennDot records, including TERRON MASON MOORE’s
driver’s license photographs, and I am familiar with his appearance. I reviewed motor vehicle
records which indicate that TERRON MASON MOORE has a gray Infiniti, PA License plate KRP
4418, registered to 228 N. Paxon Street, Philadelphia, PA.

17. Ihave reviewed USDOL records related to TERRON MASON MOORE. MOORE
filed his own application for PA UC benefits in August 2014 in which he provided 228 N. Paxon
Street, Philadelphia, PA, as his home address. Further, labor and wage reports indicate that
MOORE had worked at Tinto in 2014.
Case 2:18-cr-00474-GJP Document1 Filed 10/09/18 Page 5 of 6

18. I reviewed employment records from the corporation of Restaurant A which
indicate that individual M.M. and TERRON MASON MOORE both worked at the same restaurant
within the corporation. In further review of those employment records, it was revealed that the
personal identifiers such as social security number and date of birth of individual M.M. were
provided in connection with employment. The employment record as maintained by the
corporation for TERRON MASON MOORE listed 228 N. Paxon Street as his home address.

Physical Surveillance/ Controlled Delivery

19. On July 13, 2018, between approximately 9:30 a.m. to 11:30 a.m., Special Agent
Brian Shannon and I conducted physical surveillance of address 887 N. 48" Street, Philadelphia,
PA. Investigators with PA UC informed me that a hard-copy check issued for individual M.M.
was being placed in the United States Mail. We were able to confirm with the mail carrier that
mail from PA UC addressed to individual M.M. at 887 N. 48" Street, Philadelphia, PA was to be
delivered on July 13, 2018. We set up physical surveillance and confirmed with the carrier prior
to delivery that the check was to be delivered to that address. We observed as the mail was placed
into the mail slot. At the time of delivery, a gray Infiniti, PA registration KRP 4418 was parked in
front of the home. Records revealed that car belongs to TERRON MASON MOORE.

20. Following the physical surveillance of the delivery of this check, TD Bank records
revealed that this check was deposited into the bank account controlled by TERRON MASON
MOORE.

21. Based on the above, TERRON MASON MOORE caused for five separate hard-
copy checks containing UC benefits, issued by the Commonwealth of Pennsylvania to be placed
into the United States mail to convert for his own use.

Dey Based on the review of individual M.M.’s fraudulent PA UC account, on or about
October 18, 2015 to in and about September 2018, approximately $21,631 in funds were issued on
behalf of this fraudulent account.

Aggravated Identity Theft

Title 18, United States Code, Section 1028A(a)(1), makes it a crime to knowingly transfer,
possess, use, without lawful authority, a means of identification of another with the intent to
commit a crime that constitutes a violation of Federal law.

23. I have spoken with individual M.M. and confirmed his personal identification such
as date of birth, social security number, home and previous addresses. I further reviewed USDOL
records which revealed that M.M. has worked for the restaurant corporation since November 2013
and continues to work for this corporation.

24. I reviewed records maintained by the Social Security Administration which indicate
that social security number XXX-XX-3671 was assigned to individual M.M. I confirmed that
social security number XXX-XX-3892 was assigned to TERRON MASON MOORE.

25. Based on the review of the records as discussed above, on or about October 18,
4
Case 2:18-cr-00474-GJP Document 1 Filed 10/09/18 Page 6 of 6

2015 to on or about August 14, 2018, TERRON MASON MOORE used the date of birth and
social security number belonging to individual M.M. in connection with his scheme to commit
mail fraud.

Conclusion

19. Based on the facts set out above, I respectfully submit that there is probable cause
to believe that TERRON MASON MOORE has violated 18 U.S.C. §1341, mail fraud, and 18
U.S.C. §1028A(a)(1), aggravated identity theft. I respectfully request that this Court issue an arrest
warrant charging TERRON MASON MOORE with violations of 18 U.S.C. §1341 and 18 U.S.C.

§1028A(a\(1).
WV

ICHAEL FORMAN
Special Agent
Office of Inspector General
U.S. Department of Labor

SWORN AND SUBSCRIBED

BEFORE ME this WH
day of QO , 2018

 

HONO ‘E JACOB P. HART
UNITED ‘SS. MAGISTRATE JUDGE

 
